Exhibit 10.8

EXECUTION VERSION

Barclays Bank PLC

5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile: +44(20)77736461

Telephone: +44 (20) 777 36810

c/o Barclays Capital Inc.

as Agent for Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Telephone: +1 212 412 4000

June 2, 2020

 

To:   

NuVasive, Inc.

7475 Lusk Boulevard

San Diego, California 92121

Re:    Additional Issuer Warrant Transaction

 

 

Dear Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Barclays Bank PLC
(“Dealer”), through its agent Barclays Capital Inc. (the “Agent”) and NuVasive,
Inc. (“Issuer”). This communication constitutes a “Confirmation” as referred to
in the Agreement specified below. Dealer is not a member of the Securities
Investor Protection Corporation. Dealer is authorized by the Prudential
Regulation Authority and regulated by the Financial Conduct Authority and the
Prudential Regulation Authority.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). For purposes of the Equity Definitions,
each reference herein to a Warrant shall be deemed to be a reference to a Call
Option or an Option, as context requires.

Issuer is hereby advised, and Issuer acknowledges, that Dealer has engaged in,
or refrained from engaging in, substantial financial transactions and has taken
other material actions in reliance upon the parties’ entry into the Transaction
to which this Confirmation relates on the terms and conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as if
Dealer and Issuer had executed an agreement in such form on the Trade Date (but
without any Schedule except for (i) the election of the laws of the State of New
York as the governing law (without reference to choice of law doctrine); (ii)
the election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Dealer with (a) a “Threshold Amount” with respect to
Dealer of three percent of the shareholders’ equity of Dealer, (b) the phrase
“or becoming capable at such time of being declared” shall be deleted from
clause (1) of such Section 5(a)(vi) and (c) the following language shall be
added to the end thereof: “Notwithstanding the foregoing, a default under
subsection (2) hereof shall not constitute an Event of Default if (x) the
default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made



--------------------------------------------------------------------------------

within two Local Business Days of such party’s receipt of written notice of its
failure to pay.”; and (iii) the term “Specified Indebtedness” shall have the
meaning specified in Section 14 of the Agreement, except that such term shall
not include obligations in respect of deposits received in the ordinary course
of Dealer’s banking business). In the event of any inconsistency between
provisions of the Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement. If there exists
any ISDA Master Agreement between Dealer and Issuer or any confirmation or other
agreement between Dealer and Issuer pursuant to which an ISDA Master Agreement
is deemed to exist between Dealer and Issuer, then notwithstanding anything to
the contrary in such ISDA Master Agreement, such confirmation or agreement or
any other agreement to which Dealer and Issuer are parties, the Transaction
shall not be considered a Transaction or Specified Transaction under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency among this Confirmation, the Equity Definitions, the 2006
Definitions or the Agreement, the following shall prevail in the order of
precedence indicated: (i) this Confirmation; (ii) the Equity Definitions;
(iii) the 2006 Definitions; and (iv) the Agreement. For the avoidance of doubt,
except to the extent of an express conflict, the application of any provision of
this Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions
shall not be construed to exclude or limit any other provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms:      Trade Date:    June 2, 2020   Effective Date:    June 4,
2020, or such other date as agreed between the parties, except that with respect
to Section 8(l), the Effective Date shall be the Trade Date.   Components:   
The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 

2



--------------------------------------------------------------------------------

  Warrant Style:    European   Warrant Type:    Call   Seller:    Issuer  
Buyer:    Dealer   Shares:    The Common Stock of Issuer, par value USD 0.001
(Ticker Symbol: “NUVA”).   Number of Warrants:    For each Component, as
provided in Annex A to this Confirmation.   Warrant Entitlement:    One Share
per Warrant   Strike Price:    USD104.8410. Notwithstanding anything to the
contrary in the Agreement, this Confirmation or the Equity Definitions, in no
event shall the Strike Price be subject to adjustment to the extent that, after
giving effect to such adjustment, the Strike Price would be less than USD63.54,
except for any adjustment pursuant to the terms of this Confirmation and the
Equity Definitions in connection with a stock split or similar change to
Issuer’s capitalization.   Number of Shares:    As of any date, a number of
Shares equal to the product of the Number of Warrants and the Warrant
Entitlement.   Premium:    USD1,041,000   Premium Payment Date:    The Effective
Date   Exchange:    The NASDAQ Global Select Market   Related Exchange:    All
Exchanges Procedures for Exercise:   

In respect of any Component:

     Expiration Time:    Valuation Time   Expiration Date:    As provided in
Annex A to this Confirmation (or, if such date is not a Scheduled Trading Day,
the next following Scheduled Trading Day that is not already an Expiration Date
for another Component); provided that if that date is a Disrupted Day, the
Expiration Date for such Component shall be the first succeeding Scheduled
Trading Day that is not a Disrupted Day and is not deemed to be an Expiration
Date in respect of any other Component of the Transaction hereunder; and
provided further that if the Expiration Date has not occurred pursuant to the
preceding proviso as of the Final Disruption Date, the Calculation Agent shall
have the right to elect, in its commercially reasonable discretion, that the
Final Disruption Date shall be the Expiration Date (irrespective of whether such
date is an Expiration Date in respect of any other Component for the
Transaction). Notwithstanding the foregoing

 

3



--------------------------------------------------------------------------------

     and anything to the contrary in the Equity Definitions, if a Market
Disruption Event occurs on any Expiration Date, the Calculation Agent may
determine in good faith that such Expiration Date is a Disrupted Day only in
part, in which case the Calculation Agent shall make reasonable adjustments in
good faith and in a commercially reasonable manner to the Number of Warrants for
the relevant Component for which such day shall be the Expiration Date, shall
designate the Scheduled Trading Day determined in the manner described in the
immediately preceding sentence as the Expiration Date for the remaining Warrants
for such Component and may determine the VWAP Price for such Expiration Date
based on transactions in the Shares taking into account the nature and duration
of the Market Disruption Event occurring on such day. Any Scheduled Trading Day
on which, as of the date hereof, the Exchange is scheduled to close prior to its
normal close of trading shall be deemed not to be a Scheduled Trading Day; if a
closure of the Exchange prior to its normal close of trading on any Scheduled
Trading Day is scheduled following the date hereof, then such Scheduled Trading
Day shall be deemed to be a Disrupted Day in full. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date. “Final Disruption Date” means December 11, 2023. Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby amended by (A) deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”      Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.   Regulatory Disruption:    Any event
that Dealer, in good faith and in a commercially reasonable manner and based on
the advice of counsel, determines makes it appropriate, with regard to any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements or related policies and procedures
are imposed by law or have been voluntarily adopted by Dealer, but so long as
such requirements or related policies and procedures are similarly applicable to
transactions similar to the Transaction and consistently applied), for Dealer to
refrain from or decrease any market activity in connection with the Transaction
in connection with Dealer establishing, maintaining or unwinding a commercially
reasonable Hedge Position.

 

4



--------------------------------------------------------------------------------

  Automatic Exercise:    Applicable; and means that the Number of Warrants for
the corresponding Expiration Date will be deemed to be automatically exercised
at the Expiration Time on such Expiration Date unless Dealer notifies Seller (by
telephone or in writing) prior to the Expiration Time on such Expiration Date
that it does not wish Automatic Exercise to occur, in which case Automatic
Exercise will not apply to such Expiration Date.   Issuer’s Telephone Number and
Telex and/or Facsimile Number and Contact Details for purpose of      Giving
Notice:    As provided in Section 6(a) below. Settlement Terms:   

In respect of any Component:

     Settlement Currency:    USD   Settlement Method Election:    Applicable;
provided that:      (i) references to “Physical Settlement” in Section 7.1 of
the Equity Definitions shall be replaced by references to “Net Share
Settlement”;      (ii) Issuer may elect Cash Settlement only if, on or prior to
the Settlement Method Election Date, Issuer delivers written notice to Dealer
stating that Issuer has elected that Cash Settlement apply with respect to every
Component of the Transaction, and Dealer delivers written consent to such
election by Issuer, by the second (2nd) Scheduled Trading Day immediately
following the day on which such notice is delivered by Issuer;      (iii) in
such notice, Issuer shall represent and warrant to Dealer in writing that, as of
such notice delivery date:     

(A) none of Issuer and its officers or directors, or any person that controls,
potentially controls, or otherwise exercises influence over, Issuer’s decision
to elect Cash Settlement is aware of any material nonpublic information
regarding Issuer or the Shares;

 

5



--------------------------------------------------------------------------------

    

(B) Issuer is electing Cash Settlement in good faith and not as part of a plan
or scheme to evade compliance with the federal securities laws;

    

(C) the assets of Issuer at their fair valuation exceed the liabilities of
Issuer, including contingent liabilities;

    

(D) the capital of Issuer is adequate to conduct the business of Issuer;

    

(E) Issuer has the ability to pay its debts and obligations as such debts mature
and does not intend to, or does not believe that it will, incur debt beyond its
ability to pay as such debts mature;

    

(F) Issuer would be able to purchase the Number of Shares in compliance with the
laws of Issuer’s jurisdiction or organization;

    

(G) Issuer has the power to make such election and to execute and deliver any
documentation relating to such election that it is required by this Confirmation
to deliver and to perform its obligations under this Confirmation and has taken
all necessary action to authorize such election, execution, delivery and
performance; and

    

(H) such election and performance of its obligations under this Confirmation do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

     (iv) in giving such notice, Issuer acknowledges that any transaction that
Dealer makes with respect to the Shares during the period beginning at the time
that Issuer delivers notice of its Cash Settlement election and ending at the
close of business on the final day of the Settlement Period shall be made by
Dealer at Dealer’s sole discretion for Dealer’s own account and Issuer shall not
have, and shall not attempt to exercise, any influence over how, when, whether
or at what price Dealer effects such transactions, including, without
limitation, the prices paid or received by Dealer per Share pursuant to such
transactions, or whether such transactions are made on any securities exchange
or privately; and      (v) such Settlement Method Election shall apply to every
Component.

 

6



--------------------------------------------------------------------------------

     Notwithstanding the foregoing, Issuer shall not have the right to elect
Cash Settlement if Dealer notifies Issuer that, in the reasonable judgment of
Dealer and based on the advice of counsel, the election of Cash Settlement or
any hedge unwind activity of Dealer (or its affiliates) in connection therewith
would raise material risks under applicable securities laws or any other legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements or related policies are imposed by laws or
have been voluntarily adopted by Dealer, but so long as such requirements or
related policies are similarly applicable to transactions similar to the
Transaction and consistently applied).   Electing Party:    Issuer   Settlement
Method Election Date:    The second (2nd) Scheduled Trading Day immediately
preceding the scheduled Expiration Date for the Component with the earliest
scheduled Expiration Date.   Default Settlement Method:    Net Share Settlement
  Settlement Date:    Section 9.4 of the Equity Definitions is hereby amended by
(i) inserting the words “or cash” immediately following the word “Shares” in the
first line thereof, and (ii) inserting the words “for the Shares” immediately
following the words “Settlement Cycle” in the second line thereof.   Net Share
Settlement:    If applicable, on each Settlement Date, Issuer shall deliver to
Dealer a number of Shares equal to the Number of Shares to be Delivered for such
Settlement Date to the account specified by Dealer and cash in lieu of any
fractional Share valued at the Relevant Price on the Valuation Date
corresponding to such Settlement Date. If, in the reasonable opinion of Dealer,
based on advice of counsel, for any reason, the Shares deliverable upon Net
Share Settlement would not be immediately freely transferable by Dealer under
Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”),
then Dealer may elect to either (x) accept delivery of such Shares
notwithstanding any restriction on transfer or (y) have the provisions set forth
in Section 8(c) below apply.      The Number of Shares to be Delivered shall be
delivered by Issuer to Dealer no later than 12:00 noon (local time in New York
City) on the relevant Settlement Date.   Number of Shares to be Delivered:    In
respect of any Exercise Date, the product of (i) the number of Warrants
exercised or deemed exercised on such Exercise Date, (ii) the Warrant
Entitlement and (iii) (A) the excess of the VWAP Price on the Valuation Date
occurring in respect of such Exercise Date over the Strike Price (or, if there
is no such excess, zero) divided by (B) such VWAP Price.

 

7



--------------------------------------------------------------------------------

  VWAP Price:    For any Exchange Business Day, as determined by the Calculation
Agent based on the NASDAQ Volume Weighted Average Price per Share for the
regular trading session (including any extensions thereof) of the Exchange on
such Exchange Business Day (without regard to pre-open or after hours trading
outside of such regular trading session), as published by Bloomberg at 4:15
P.M., New York City time (or 15 minutes following the end of any extension of
the regular trading session), on such Exchange Business Day, on Bloomberg page
“NUVA.Q <Equity> AQR” (or any successor thereto) (or if such published volume
weighted average price is unavailable or is manifestly incorrect, the market
value of one Share on such Exchange Business Day, as determined by the
Calculation Agent using, if practicable, a volume weighted method).   Other
Applicable Provisions:    The provisions of Sections 9.1(c), 9.4, 9.8, 9.9, 9.11
and 9.12 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction; provided that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws that exist as a
result of the fact that Issuer is the issuer of the Shares.   Option Cash
Settlement Amount:    For any Exercise Date, the product of (i) the number of
Warrants exercised or deemed exercised on such Exercise Date, (ii) the Warrant
Entitlement and (iii) the excess of the VWAP Price on the Valuation Date
occurring in respect of such Exercise Date over the Strike Price (or, if there
is no such excess, zero). Adjustments:   

In respect of any Component:

     Method of Adjustment:    Calculation Agent Adjustment; provided that the
parties agree that open market Share repurchases through a dealer pursuant to
accelerated share repurchases, forward contracts or similar transactions
(including without limitation any discount to average VWAP Prices) that are
entered into at prevailing market prices and in accordance with customary market
terms for transactions of such type to repurchase Shares shall not be considered
Potential Adjustment Events as long as the number of Shares so repurchased does
not in the aggregate with all such other repurchases prior to the last
Expiration Date exceed 15% of the total number of Shares outstanding as
disclosed in Issuer’s most recent annual report filed on Form 10-K with the
Securities and Exchange Commission at the time of such repurchase, as determined
by Calculation Agent in a commercially reasonable manner. For the avoidance of
doubt, Calculation Agent Adjustment shall continue to apply until the
obligations of the parties (including any obligations of Issuer pursuant to
Section 8(f) below) under the Transaction have been satisfied in full.

 

8



--------------------------------------------------------------------------------

  Extraordinary Dividend:    Any dividend or distribution on the Shares (other
than any dividend or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions). Extraordinary Events:     
New Shares:    In the definition of New Shares in Section 12.1(i) of the Equity
Definitions, the text in clause (i) thereof shall be deleted in its entirety and
replaced with “publicly quoted, traded or listed on any of The New York Stock
Exchange, The NASDAQ Global Market or The NASDAQ Global Select Market (or their
respective successors).   Consequences of Merger Events:     

(a) Share-for-Share:

   Modified Calculation Agent Adjustment  

(b) Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination); provided that
Dealer may elect, in its commercially reasonable discretion, that Modified
Calculation Agent Adjustment shall apply for all or part of the Transaction.  

(c) Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that
Dealer may elect, in its commercially reasonable discretion, that Modified
Calculation Agent Adjustment or Component Adjustment shall apply for all or part
of the Transaction.   Tender Offer:    Applicable; provided that the definition
of “Tender Offer” in Section 12.1 of the Equity Definitions shall be amended by
replacing the phrase “greater than 10%” with the phrase “greater than 20%”.  
Consequences of Tender Offers:     

(a) Share-for-Share:

   Modified Calculation Agent Adjustment  

(b) Share-for-Other:

   Modified Calculation Agent Adjustment  

(c) Share-for-Combined:

   Modified Calculation Agent Adjustment   Consequences of Announcement Events:
   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the words “within a
commercially reasonable (as determined by the Calculation Agent) period of time
prior to or after the date of the Announcement Event” shall be inserted after
“Transaction)” in the sixth line thereof, and (z) for the avoidance of doubt,
the Calculation Agent shall determine whether the relevant Announcement Event
has had an economic effect on any Component

 

9



--------------------------------------------------------------------------------

     (and, if so, adjust the terms of such Component accordingly to account for
the economic effect of such Announcement Event) on one or more occasions on or
after the date of the Announcement Event up to, and including, the Expiration
Date, any Early Termination Date and/or any other date of cancellation thereof,
it being understood that any adjustment in respect of an Announcement Event
shall be made in a commercially reasonable manner to preserve the fair value of
the Warrants after taking into account such Announcement Event and shall take
into account any earlier adjustment relating to the same Announcement Event. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.  
Announcement Event:    (i) The public announcement by Issuer or any Valid Third
Party of (x) any transaction or event that is reasonably likely to be completed
and, if completed, would constitute a Merger Event or Tender Offer (it being
understood and agreed that in determining whether such transaction or event is
reasonably likely to be completed, the Calculation Agent shall take into
consideration the effect of the relevant announcement on the Shares and/or
options relating to the Shares and, if such effect is material, shall deem such
transaction or event to be reasonably likely to be completed), (y) any potential
acquisition or disposition by Issuer and/or its subsidiaries where the aggregate
consideration exceeds 35% of the market capitalization of Issuer as of the date
of such announcement (an “Acquisition or Disposition Transaction”) or (z) the
intention to enter into a Merger Event or Tender Offer or an Acquisition or
Disposition Transaction, (ii) the public announcement by Issuer of an intention
to solicit or enter into, or to explore strategic alternatives or other similar
undertaking that shall include, a Merger Event or Tender Offer or an Acquisition
or Disposition Transaction or (iii) any subsequent public announcement by Issuer
or any Valid Third Party of a change to a transaction or intention that is the
subject of an announcement of the type described in clause (i) or (ii) of this
sentence (including, without limitation, a new announcement, whether or not by
the same party, relating to such a transaction or intention or the announcement
of a withdrawal from, or the abandonment or discontinuation of, such a
transaction or intention), as determined by the Calculation Agent. For the
avoidance of doubt, the occurrence of an Announcement Event with respect to any
transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For purposes
of this definition of “Announcement Event,” the remainder of the definition of
“Merger Event” in Section 12.1(b) of the Equity Definitions following the
definition of “Reverse Merger” therein shall be disregarded.

 

10



--------------------------------------------------------------------------------

  Valid Third Party:    In respect of any transaction, any third party that the
Calculation Agent determines has a bona fide intent to enter into or consummate
such transaction (it being understood and agreed that in determining whether
such third party has such a bona fide intent, the Calculation Agent shall take
into consideration the effect of the relevant announcement by such third party
on the Shares and/or options relating to the Shares).   Modified Calculation
Agent Adjustment:    If, in respect of any Merger Event to which Modified
Calculation Agent Adjustment applies, the adjustments to be made in accordance
with Section 12.2(e)(i) of the Equity Definitions would result in Issuer being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in Section 12.2(e)(i)
of the Equity Definitions, Dealer, the Issuer of the Affected Shares and the
entity that will be the Issuer of the New Shares shall, prior to the Merger
Date, have entered into such documentation containing representations,
warranties and agreements relating to securities law and other issues as
requested by Dealer (which may include, without limitation, agreements relating
to “tacking” and “holding period” related considerations under U.S. securities
law and credit exposure assumed by Dealer as the result of such Merger Event)
that Dealer has determined, in its reasonable discretion, to be reasonably
necessary or appropriate to allow Dealer to continue as a party to the
Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions, and
to preserve its hedging or hedge unwind activities in connection with the
Transaction, assuming Dealer maintains or unwinds a commercially reasonable
Hedge Position, in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (whether or not such requirements or related policies and procedures
are imposed by law or have been voluntarily adopted by Dealer, but so long as
such requirements or related policies and procedures are similarly applicable to
transactions similar to the Transaction and consistently applied), and if such
conditions are not met or if the Calculation Agent determines that no adjustment
that it could make under Section 12.2(e)(i) of the Equity Definitions will
produce a commercially reasonable result, then the consequences set forth in
Section 12.2(e)(ii) of the Equity Definitions shall apply.

 

11



--------------------------------------------------------------------------------

  Composition of Combined Consideration:    Notwithstanding anything to the
contrary in the Equity Definitions, if the composition of Combined Consideration
in respect of any Share-for-Combined Merger Event could be objectively
determined by a holder of Shares, Dealer shall accordingly determine the
composition of such Combined Consideration assumed for purposes of adjustments
and deliveries hereunder in good faith and in a commercially reasonable manner.
  Nationalization, Insolvency or Delisting:    Cancellation and Payment
(Calculation Agent Determination); provided that in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.   Additional Termination Event(s):    Notwithstanding anything to the
contrary in the Equity Definitions, if, as a result of an Extraordinary Event,
the Transaction would be cancelled or terminated (whether in whole or in part)
pursuant to Article 12 of the Equity Definitions, an Additional Termination
Event (with the Transaction (or the cancelled or terminated portion thereof)
being the Affected Transaction and Issuer being the sole Affected Party) shall
be deemed to occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction.   Additional Disruption Events:     

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; and provided further that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the parenthetical beginning after the word “regulation” in the second line
thereof with the phrase “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or

 

12



--------------------------------------------------------------------------------

     promulgation of new regulations authorized or mandated by existing
statute)” and (ii) adding the words “, or holding, acquiring or disposing of
Shares or any Hedge Positions relating to,” after the words “obligations under”
in clause (Y) thereof.  

(b) Failure to Deliver:

   Not Applicable  

(c) Insolvency Filing:

   Applicable  

(d) Hedging Disruption:

   Applicable; provided that:      (i) Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following sentence at the end of such Section:
     “For the avoidance of doubt, (i) the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk,
and (ii) the transactions or assets referred to in phrases (A) or (B) above must
be available on commercially reasonable pricing and other terms.”; and      (ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption”.  

(e) Increased Cost of Hedging:

   Not Applicable  

(f) Loss of Stock Borrow:

   Applicable  

     Maximum Stock Loan Rate:

   200 basis points  

(g) Increased Cost of Stock Borrow:

   Applicable  

     Initial Stock Loan Rate:

   0 basis points until June 1, 2023 and 25 basis points thereafter   Hedging
Party:    Dealer for all applicable Additional Disruption Events.   Determining
Party:    Dealer for all applicable Additional Disruption Events. Following any
determination or calculation by the Determining Party hereunder, upon a written
request by Issuer, the Determining Party will promptly (but in any event within
five Exchange Business Trading Days) provide to Issuer a report displaying in
reasonable detail the basis for such determination or calculation, as the case
may be; provided that the Determining Party shall not be required to disclose
any proprietary or confidential models or other information that is proprietary
or confidential.

 

13



--------------------------------------------------------------------------------

  Non-Reliance:    Applicable   Agreements and Acknowledgments Regarding Hedging
Activities:    Applicable   Additional Acknowledgments:    Applicable   Hedging
Adjustments:    For the avoidance of doubt, whenever the Calculation Agent,
Determining Party or Dealer is permitted to make an adjustment pursuant to the
terms of this Confirmation or the Equity Definitions to take into account the
economic effect of an event (other than, for the avoidance of doubt, any
adjustment that is required to be made by reference to the Indenture), the
Calculation Agent, Determining Party or Dealer shall make such adjustment, if
any, by reference to the effect of such event on Dealer assuming that Dealer
maintains a commercially reasonable hedge position.   3. Calculation Agent:   
Dealer; provided that, following the occurrence of an Event of Default of the
type described in Section 5(a)(vii) of the Agreement with respect to which
Dealer is the Defaulting Party, if the Calculation Agent fails to timely make
any calculation, adjustment or determination required to be made by the
Calculation Agent hereunder or to perform any obligation of the Calculation
Agent hereunder and such failure continues for five Exchange Business Days
following notice to the Calculation Agent by Issuer of such failure, Issuer
shall have the right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the first date the Calculation Agent fails to timely make such
calculation, adjustment or determination or to perform such obligation, as the
case may be, and ending on the earlier of the Early Termination Date with
respect to such Event of Default and the date on which such Event of Default is
no longer continuing, as the Calculation Agent and the parties shall work in
good faith to execute any appropriate documentation required by such replacement
Calculation Agent.      Whenever the Calculation Agent is required to act or to
exercise judgment in any way with respect to any Transaction hereunder, it will
do so in good faith and in a commercially reasonable manner.      Following any
determination or calculation by the Calculation Agent hereunder, upon a written
request by Issuer, the Calculation Agent will promptly (but in any event within
three Exchange Business Trading Days) provide to Issuer a report displaying in
reasonable detail the basis for such determination or calculation, as the case
may be, it being understood that the Calculation Agent shall not be obligated to
disclose any proprietary or confidential models or any other confidential or
proprietary information, in each case, used by it for such determination or
calculation.

 

14



--------------------------------------------------------------------------------

 

4. Account Details:

    

    Dealer Payment Instructions:

 

    Account for delivery of Shares to Dealer:

 

    Issuer Payment Instructions:

 

5. Offices:

    

    The Office of Dealer for the Transaction is:

 

    The Office of Issuer for the Transaction is:

 

6. Notices: For purposes of this Confirmation:

 

(a) Address for notices or communications to Issuer:

 

(b) Address for notices or communications to Dealer:

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date and as of the date of any Notice of Election under (and as
defined in) Section 8(b) below, (A) none of Issuer and its officers and
directors is aware of any material nonpublic information regarding Issuer or the
Shares and (B) all reports and other documents filed by Issuer with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that neither Dealer nor any of its affiliates is making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements).

(iii) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction, and approving the
Transaction for purposes of Section 203 of the Delaware General Corporation Law,
and such other certificate or certificates as Dealer shall reasonably request.

(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(vi) On the Trade Date and the Premium Payment Date (A) the assets of Issuer at
their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.

 

15



--------------------------------------------------------------------------------

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below, but without giving effect
to the limitation on adjustments to the Capped Number set forth in the proviso
in the first sentence of Section 8(f)).

(viii) The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section 1 of the Purchase Agreement, dated as of May 27, 2020,
among Issuer and Morgan Stanley & Co. LLC and BofA Securities, Inc., as
representatives of the Initial Purchasers party thereto (the “Purchase
Agreement”), are true and correct as of the Trade Date and the Effective Date
and are hereby deemed to be repeated to Dealer as if set forth herein.

(ix) (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”) and (B) Issuer shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

(x) Any issuance of Shares upon exercise or termination of the Transaction has
been, and throughout the Transaction will continue to be, duly authorized and,
upon issuance, such Shares will be validly issued, fully paid and
non-assessable, and the issuance or delivery thereof shall not be subject to any
preemptive or similar rights and such Shares shall, upon issuance, be accepted
for listing or quotation on the Exchange. A number of Shares of Issuer equal to
the Capped Number have been reserved for issuance upon exercise or termination
of the Warrants by all required corporate action of Issuer.

(xi) To the knowledge of Issuer, no state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning,
holding (however defined) or having a right to acquire Shares; provided that
Issuer makes no representation or warranty regarding any such requirement that
is applicable generally to the ownership of equity securities by Dealer or any
of its affiliates solely as a result of it or any of such affiliates being
financial institutions or broker-dealers.

(xii) Issuer (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD50 million.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(18) of the U.S. Commodity
Exchange Act, as amended, and is entering into the Transaction as principal (and
not as agent or in any other capacity, fiduciary or otherwise) and not for the
benefit of any third party.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Dealer
represents and warrants to Issuer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such

 

16



--------------------------------------------------------------------------------

that it has no need for liquidity with respect to its investment in the
Transaction and no need to dispose of any portion thereof to satisfy any
existing or contemplated undertaking or indebtedness and is capable of assessing
the merits of and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks of the Transaction.

(d) Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution” and “financial participant” within the meaning of
Sections 101(22) and 101(22A) of Title 11 of the United States Code (the
“Bankruptcy Code”). The parties hereto further agree and acknowledge (A) that
this Confirmation is a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” within the meaning of Section 546 of
the Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded
by, among other sections, Sections 362(b)(6), 362(b)(27), 362(o), 546(e),
546(j), 548(d)(2), 555 and 561 of the Bankruptcy Code.

(e) As a condition to Dealer’s obligation to pay the Premium on the Premium
Payment Date, Issuer shall deliver to Dealer (i) an incumbency certificate,
dated as of the Trade Date, of Issuer in customary form, (ii) an opinion of
counsel, dated as of the Trade Date and reasonably acceptable to Dealer in form
and substance, with respect to the matters set forth in Section 3(a) of the
Agreement and Sections 7(a)(v) and 7(a)(x) of this Confirmation and such other
matters as Dealer may reasonably request and (iii) evidence that the listing of
the Shares issuable upon exercise or termination of the Warrants on the Exchange
has been approved by the Exchange, subject only to official notice of issuance.

(f) Issuer understands that notwithstanding any other relationship between
Issuer and Dealer and its affiliates, in connection with this Transaction and
any other over-the-counter derivative transactions between Issuer and Dealer or
its affiliates, Dealer or its affiliate is acting as principal and is not a
fiduciary or advisor in respect of any such transaction, including any entry,
exercise, amendment, unwind or termination thereof.

(g) Issuer represents and warrants that it has received, read and understands
the OTC Options Risk Disclosure Statement and a copy of the most recent
disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

(h) Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

(i) Tax Matters.

(A) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(B) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.

(C) Tax documentation. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, Issuer shall provide to Dealer a valid U.S. Internal Revenue Service
Form W-9, or any successor thereto, (i) on or before the date of execution of
this Confirmation and (ii) promptly upon learning that any such tax form
previously provided by Issuer has become obsolete or incorrect. Additionally,
Issuer shall, promptly upon request by Dealer, provide such other tax forms and
documents reasonably requested by Dealer. For the purpose of Sections 4(a)(i)
and (ii) of the

 

17



--------------------------------------------------------------------------------

Agreement, Dealer shall provide to Issuer a valid U.S. Internal Revenue Service
Form W-8ECI (or any successor thereto) (i) on or before the date of execution of
this Confirmation and (ii) promptly upon learning that any such tax form
previously provided by Dealer has become obsolete or incorrect.

(D) Tax Representations. For the purpose of Section 3(f) of the Agreement,
(A) Issuer represents that (i) Issuer is a corporation for U.S. federal income
tax purposes and is organized under the laws of the State of Delaware; and
(ii) Issuer is a “U.S. person” (as that term is used in
Section 1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S.
federal income tax purposes and an exempt recipient under Treasury Regulation
Section 1.6049-4(c)(1)(ii), and (B) Dealer makes the following representation to
Issuer: (i) Each payment received or to be received by it in connection with the
Agreement is effectively connected with its conduct of a trade or business
within the United States; and (ii) It is a “foreign person” (as that term is
used in Section 1.6041-4(a)(4) of the United States Treasury Regulations) for
United States federal income tax purposes.

(j) The assets of Issuer do not constitute “plan assets” under the Employee
Retirement Income Security Act of 1974, as amended, the Department of Labor
Regulations promulgated thereunder or similar law.

8. Other Provisions:

(a) Right to Extend. Dealer may postpone or add, in whole or in part, any
Expiration Date or Settlement Date or any other date of valuation or delivery by
Issuer, with respect to some or all of the relevant Warrants (in which event the
Calculation Agent shall make appropriate adjustments to the relevant delivery
obligation), if Dealer determines, in its commercially reasonable discretion,
that such extension is reasonably necessary or appropriate to preserve Dealer’s
commercially reasonable hedging or hedge unwind activity hereunder in light of
existing liquidity conditions in the cash market, the stock borrow market or
other relevant market or to enable Dealer to effect purchases of Shares or Share
Termination Delivery Units in connection with its commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Issuer or an affiliated purchaser of Issuer, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer, but so
long as such requirements, policies and procedures are similarly applicable to
transactions similar to the Transaction and consistently applied).

(b) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. (i) If Issuer shall owe Dealer any amount pursuant to
Section 6(d)(ii) and 6(e) of the Agreement (a “Payment Obligation”), then Issuer
shall satisfy the Payment Obligation by the Share Termination Alternative (as
defined below) and the following provisions shall apply on the Scheduled Trading
Day immediately following the Merger Date, the Tender Offer Date, Announcement
Date, Early Termination Date or date of cancellation or termination in respect
of an Extraordinary Event, as applicable, unless (a) Issuer gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, the
Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable,
of its election that the Share Termination Alternative shall not apply (“Notice
of Election”), (b) Issuer remakes the representation set forth in
Section 7(a)(i)) as of the date of such election and (c) Dealer agrees, in its
sole, good faith discretion, to such election, in which case the provisions of
Section 12.7 or Section 12.9 of the Equity Definitions, or the provisions of
Section 6(d)(ii) and 6(e) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, means that Issuer shall deliver
to Dealer the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 6(d)(ii) and 6(e)
of the Agreement (the “Share Termination Payment Date”), in satisfaction of the
Payment Obligation. Share Termination Delivery    Property:    A number of Share
Termination Delivery Units, as calculated by the Calculation Agent, equal to the
Payment Obligation divided by the Share

 

18



--------------------------------------------------------------------------------

   Termination Unit Price. The Calculation Agent shall adjust the Share
Termination Delivery Property by replacing any fractional portion of the
aggregate amount of a security therein with an amount of cash in the Settlement
Currency equal to the value of such fractional security based on the values used
to calculate the Share Termination Unit Price. Share Termination Unit Price:   
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent and
notified by the Calculation Agent to Issuer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event (other than on account of an Insolvency, Nationalization or
Merger Event), Event of Default, Delisting or Additional Disruption Event, one
Share or, in the case of an Insolvency, Nationalization or Merger Event, one
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization or Merger Event, as applicable. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. Failure to Deliver:    Not
Applicable Other Applicable Provisions:    If Share Termination Alternative is
applicable, the provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units”; provided that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Issuer is the issuer of any Share Termination Delivery Units (or any
security forming a part thereof). If, in the reasonable opinion of Dealer, based
on advice of counsel, for any reason, any securities comprising the Share
Termination Delivery Units deliverable pursuant to this Section 8(b) would not
be immediately freely transferable by Dealer under Rule 144 under the Securities
Act, then Dealer may elect to either (x) permit delivery of such securities
notwithstanding any restriction on transfer or (y) have the provisions set forth
in Section 8(c) below apply.

(ii) Notwithstanding anything to the contrary in this Confirmation, any Payment
Obligation under this Confirmation shall, for all purposes, be calculated as if
the Capped Number were equal to the product of 1.3 and the Number of Shares
(without regard to the limitations on adjustment set forth in the proviso
contained in the first sentence of Section 8(f)) but any deliveries under
Section 8(b)(i) shall be limited to the Capped Number as defined in Section 8(f)
hereof.

(c) Registration/Private Placement Procedures. (i) With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8. If so applicable, then, at the election of Issuer by
notice to Dealer within one Exchange Business Day after the relevant delivery
obligation arises, but in any event at least one Exchange Business Day prior to
the date on which such delivery obligation is due, either (A) all Shares or
Share Termination Delivery Units, as the case may be, delivered by Issuer to
Dealer shall be, at

 

19



--------------------------------------------------------------------------------

the time of such delivery, covered by an effective registration statement of
Issuer for immediate resale by Dealer (such registration statement and the
corresponding prospectus (the “Prospectus”) (including, without limitation, any
sections describing the plan of distribution) in form and content commercially
reasonably satisfactory to Dealer) or (B) Issuer shall deliver additional Shares
or Share Termination Delivery Units, as the case may be, so that the value of
such Shares or Share Termination Delivery Units, as determined by the
Calculation Agent in good faith to reflect a commercially reasonable liquidity
discount for Shares or Share Termination Delivery Units of companies of similar
size in a similar industry, equals the value of the number of Shares or Share
Termination Delivery Units that would otherwise be deliverable if such Shares or
Share Termination Delivery Units were freely tradeable (without prospectus
delivery) upon receipt by Dealer (such value, the “Freely Tradeable Value”);
provided that, if requested by Dealer, Issuer shall make the election described
in this clause (B) with respect to Shares delivered on all Settlement Dates no
later than one Exchange Business Day prior to the first Exercise Date, and the
applicable procedures described below shall apply to all Shares delivered on the
Settlement Dates on an aggregate basis.

(ii) It shall be a condition to Issuer’s right to make the election described in
clause (c)(i)(A) that:

(A) Dealer (or an affiliate of Dealer designated by Dealer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten offerings of equity
securities of similar size in a similar industry and that yields results that
are commercially reasonably satisfactory to Dealer or such affiliate, as the
case may be, in its discretion; and

(B) Dealer (or an affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Shares or Share Termination
Delivery Units, as the case may be, by Dealer or such affiliate substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities for companies of similar size in a similar industry, in form
and substance commercially reasonably satisfactory to Dealer or such affiliate
and Issuer, which Registration Agreement shall include, without limitation,
provisions substantially similar to those contained in such underwriting
agreements customary for companies of similar size in a similar industry
relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its affiliates and Issuer, shall provide for the
payment by Issuer of all expenses in connection with such resale, including all
registration costs and all fees and expenses of counsel for Dealer, and shall
provide for the delivery of accountants’ “comfort letters” to Dealer or such
affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Prospectus.

(iii) If Issuer makes the election described in clause (c)(i)(B) above:

(A) Dealer (or an affiliate of Dealer designated by Dealer) and any potential
institutional purchaser of any such Shares or Share Termination Delivery Units,
as the case may be, from Dealer or such affiliate identified by Dealer shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation in compliance with applicable law with respect to Issuer customary
in scope for private placements of equity securities of similar size in a
similar industry (including, without limitation, the right to have made
available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them), subject
to execution by such recipients of customary confidentiality agreements
reasonably acceptable to Issuer;

(B) Dealer (or an affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Share Termination Delivery Units, as the case may be, by Issuer to Dealer or
such affiliate and the private resale of such shares by Dealer or such
affiliate, substantially similar to private placement purchase agreements
customary for private placements of equity securities for companies of similar
size in a similar industry, in form and substance commercially reasonably
satisfactory to Dealer and Issuer, which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements customary for companies of similar
size in a similar industry

 

20



--------------------------------------------------------------------------------

relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its affiliates and Issuer, shall provide for the
payment by Issuer of all expenses in connection with such resale, including all
fees and expenses of counsel for Dealer, shall contain representations,
warranties and agreements of Issuer customary for companies of similar size in a
similar industry reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales, and shall use best efforts to provide for the
delivery of accountants’ “comfort letters” to Dealer or such affiliate with
respect to the financial statements and certain financial information contained
in or incorporated by reference into the offering memorandum prepared for the
resale of such Shares;

(C) Issuer agrees that (i) any Shares or Share Termination Delivery Units so
delivered to Dealer may be transferred by and among Dealer and its affiliates,
and Issuer shall effect such transfer without any further action by Dealer and
(ii) after the minimum “holding period” within the meaning of Rule 144(d) under
the Securities Act has elapsed with respect to such Shares or any securities
issued by Issuer comprising such Share Termination Delivery Units, Issuer shall
promptly remove, or cause the transfer agent for such Shares or securities to
remove, any legends referring to any such restrictions or requirements from such
Shares or securities, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer); and

(D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of
the Shares or Share Termination Delivery Units, as the case may be, or the
exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act
for resales of the Shares or Share Termination Delivery Units, as the case may
be, by Dealer (or any such affiliate of Dealer).

(d) Make-whole Shares. If Issuer makes the election described in clause (i)(B)
of paragraph (c) of this Section 8, then Dealer or its affiliates may sell
(which sale shall be made in a commercially reasonable manner) such Shares or
Share Termination Delivery Units, as the case may be, during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Shares or Share Termination Delivery Units, as the case may be, and ending
on the Exchange Business Day on which Dealer or its affiliates completes the
sale of a sufficient number of Shares or Share Termination Delivery Units, as
the case may be, so that the realized net proceeds of such sales exceed the
Freely Tradeable Value. Dealer shall endeavor to sell such Shares or Share
Termination Delivery Units as soon as practicable following delivery of such
Shares or Share Termination Delivery Units. Notwithstanding anything to the
contrary in this Confirmation, in no event shall the Resale Period exceed 30
days. If any of such delivered Shares or Share Termination Delivery Units remain
after such realized net proceeds exceed the Freely Tradeable Value, Dealer shall
return such remaining Shares or Share Termination Delivery Units to Issuer. If
the Freely Tradeable Value exceeds the realized net proceeds from such resale,
Issuer shall transfer to Dealer by the open of the regular trading session on
the Exchange on the Exchange Trading Day immediately following the final day of
the Resale Period (without giving effect to any extension thereof pursuant to
the immediately succeeding sentence), the amount of such excess (the “Additional
Amount”) in cash or in a number of additional Shares or Share Termination
Delivery Units, as the case may be, (“Make-whole Shares”) in an amount that,
based on the Relevant Price on such final day of the Resale Period (as if such
day was the “Valuation Date” for purposes of computing such Relevant Price), has
a dollar value equal to the Additional Amount. The Resale Period shall continue
to enable the sale of the Make-whole Shares in the manner contemplated by this
Section 8(d). This provision shall be applied successively until the Additional
Amount is equal to zero, subject to Section 8(f).

(e) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares if, immediately upon giving effect to
such receipt of such Shares, (i) the “beneficial ownership” (within the meaning
of Section 13 of the Exchange Act and the rules promulgated thereunder) of
Shares by Dealer, any of its affiliates subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange Act
and all persons who may form a “group” (within the meaning of Rule 13d-5(b)(1)
under the Exchange Act) with Dealer with respect to “beneficial ownership” of
any Shares

 

21



--------------------------------------------------------------------------------

(collectively, “Dealer Group”) would be equal to or greater than 8% or more of
the outstanding Shares on the date of determination or (ii) Dealer, Dealer Group
or any person whose ownership position would be aggregated with that of Dealer
or Dealer Group (Dealer, Dealer Group or any such person, a “Dealer Person”)
under Section 203 of the Delaware General Corporation Law or other federal,
state or local law, rule, regulation or regulatory order or organizational
documents or contracts of Issuer applicable to ownership of Shares (“Applicable
Restrictions”), would own, beneficially own, constructively own, control, hold
the power to vote or otherwise meet a relevant definition of ownership in excess
of a number of Shares equal to (x) the number of Shares that would give rise to
reporting or registration obligations or other requirements (including obtaining
prior approval by a state or federal regulator) of a Dealer Person under
Applicable Restrictions and with respect to which such requirements have not
been met or the relevant approval has not been received or that would subject a
Dealer Person to restrictions (including restrictions relating to business
combinations or other designated transactions) or have any other adverse effect
on a Dealer Person under Applicable Restrictions minus (y) 1.0% of the number of
Shares outstanding on the date of determination (either such condition described
in clause (i) or (ii), an “Excess Ownership Position”). If any delivery owed to
Dealer hereunder is not made, in whole or in part, as a result of this
provision, Issuer’s obligation to make such delivery shall not be extinguished
and Issuer shall make such delivery as promptly as practicable after, but in no
event later than one Exchange Business Day after, Dealer gives notice to Issuer
that such delivery would not result in the existence of an Excess Ownership
Position.

(f) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary (except as set forth in this Section 8(f)), in no
event shall Issuer be required to deliver Shares in connection with the
Transaction in excess of 80,700 Shares, as such number may be adjusted from time
to time in accordance with the provisions hereof; provided that no such
adjustment shall cause the Capped Number to exceed the Available Shares (as in
effect from time to time), other than as a result of actions of Issuer or events
within Issuer’s control (the “Capped Number”). Notwithstanding anything to the
contrary in the Agreement or the Equity Definitions, such limitation shall not
affect the calculation of any Payment Obligation (as defined in Section 8(b)),
it being understood that if the Share Termination Alternative applies pursuant
to Section 8(b), the number of Shares deliverable pursuant to such Section shall
not exceed the Capped Number. Issuer represents and warrants to Dealer (which
representation and warranty shall be deemed to be repeated on each day that the
Transaction is outstanding) that the Capped Number will be equal to or less than
the number of authorized but unissued Shares of Issuer that are not reserved for
future issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”). In the event Issuer shall not have delivered the full
number of Shares otherwise deliverable as a result of this Section 8(f) (the
resulting deficit, the “Deficit Shares”), Issuer shall be continually obligated
to deliver Shares, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, when, and to the extent, that
(A) Shares are repurchased, acquired or otherwise received by Issuer or any of
its subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (B) authorized and unissued Shares previously
reserved for issuance in respect of other transactions become no longer so
reserved or (C) Issuer additionally authorizes any unissued Shares that are not
reserved for other transactions (such events as set forth in clauses (A), (B)
and (C) above, collectively, the “Share Issuance Events”). In the event that
there are any Deficit Shares or the proviso in the first sentence of this
Section 8(f) has prevented any adjustment to the Capped Number, (i) Issuer shall
promptly notify Dealer of the occurrence of any of the Share Issuance Events
(including the number of Shares subject to clause (A), (B) or (C) and the
corresponding number of Shares to be delivered) and, as promptly as reasonably
practicable, deliver Dealer’s Pro Rata Percentage (as defined below) of such
Shares thereafter, (ii) Issuer shall use its best efforts to cause Share
Issuance Events to the extent necessary to deliver the full number of Deficit
Shares or cause the Capped Number to equal the Capped Number that would be in
effect but for the proviso set forth in the first sentence of this Section 8(f),
as the case may be, and (iii) Issuer shall not, until Issuer’s obligations under
the Transaction have been satisfied in full, use any Shares that become
available for potential delivery to Dealer as a result of any Share Issuance
Event for the settlement or satisfaction of any transaction or obligation other
than the Transaction or any other warrant transaction between Issuer and Dealer
or reserve any such Shares for future issuance for any purpose other than to
satisfy Issuer’s obligations to Dealer under the Transaction or any other
warrant transaction between Issuer and Dealer. “Dealer’s Pro Rata Percentage”
means 20%.

 

22



--------------------------------------------------------------------------------

(g) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that the
obligations of Issuer under this Confirmation are not secured by any collateral
that would otherwise secure the obligations of Issuer herein under or pursuant
to any other agreement.

(h) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing
the words “a diluting or concentrative” with “an” in the fifth line thereof,
(x) adding the phrase “or Warrants” after the words “the relevant Shares” in the
same sentence, (y) deleting the words “diluting or concentrative” in the sixth
to last line thereof and (z) deleting the phrase “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing it
with the phrase “(provided that, solely in the case of Sections 11.2(e)(i),
(ii)(A) and (iv), no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares but, for the avoidance of doubt, solely in the case of Sections
11.2(e)(ii)(B) through (D), (iii), (v), (vi) and (vii) adjustments may be made
to account solely for changes in volatility, expected dividends, stock loan rate
or liquidity relative to the relevant Shares)”;

(ii) Section 11.2(a) of the Equity Definitions are hereby amended by deleting
the words “a diluting or concentrative” replacing them with “material” and
adding the phrase “ or Warrants” at the end of the sentence;

(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
(1) deleting the words “that may have a dilutive or concentrative effect on the
theoretical value of the relevant Shares” and replacing them with the words
“that is the result of a corporate action by Issuer that has a material economic
effect on the Shares or Warrants”.

(iv) Section 12.7(b) of the Equity Definitions is hereby amended by deleting the
words “(and in any event within five Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”;

(v) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
(B) replacing “will lend” with “lends” in subsection (B); and (C) deleting the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in the
amount of the Hedging Shares or” in the penultimate sentence; “Lending Party”
means a third party that is not Issuer or an affiliate of Issuer that Dealer
considers to be an acceptable counterparty (acting in good faith and in a
reasonable manner in light of (x) other transactions that Dealer (or its agent
or affiliate) may have entered into with such party and (y) any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements or related policies and procedures are imposed
by law or have been voluntarily adopted by Dealer, but so long as such
requirements or related policies and procedures are similarly applicable to
transactions similar to the Transaction and consistently applied) that apply
generally to transactions of a nature and kind similar to the transactions
contemplated with such party);

(vi) Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection (B) and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C), (3)
replacing in the penultimate sentence the words “either party” with “the Hedging
Party” and (4) deleting clause (X) in the final sentence; and

(vii) Section 12.9(b)(vi) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection (B) and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) deleting the final sentence in its entirety and replacing it with the
sentence “The Hedging Party will determine the Cancellation Amount payable by
one party to the other.”

 

 

23



--------------------------------------------------------------------------------

(i) Transfer and Assignment. Dealer may, without Issuer’s consent, transfer or
assign all or any part of its rights or obligations under the Transaction to any
Affiliate of Dealer that (i) is a nationally recognized dealer in equity
derivatives similar to the Transaction and (ii) has a long-term issuer rating
that is equal to or better than Dealer’s (or its ultimate parent’s) credit
rating at the time of such transfer or assignment if the following conditions
are satisfied (the “Transfer Conditions”): (1) the transferee agrees in writing
with Dealer to be bound by the terms of this Confirmation with respect to the
transferred obligations; (2) as of the date of such transfer, and giving effect
thereto, the transferee will not be required to withhold or deduct on account of
Tax from any payments under the Agreement or will be required to gross up for
such Tax under Section 2(d)(i)(4) of the Agreement; (3) as of the date of such
transfer, and giving effect thereto, Issuer will not be required to gross up for
such Tax under Section 2(d)(i)(4) of the Agreement; (4) no Event of Default
where Dealer is the Defaulting Party or Termination Event where Dealer is the
sole Affected Party has occurred and is continuing at the time of the transfer,
and no Event of Default or Termination Event will occur with respect to Issuer,
Dealer or the transferee as a result of such transfer; (5) if to a transferee
incorporated or organized in a jurisdiction other than the United States or
United Kingdom, after giving effect to such transfer, no material adverse legal
or regulatory consequence shall result to Dealer, Issuer or the transferee as a
result of such transfer; (6) Dealer shall have provided prompt written notice to
Issuer of such transfer; and (7) any side letters or other agreements modifying
this Transaction shall simultaneously be transferred or assigned to the
transferee. Dealer may transfer or assign all or any part of its rights or
obligations under the Transaction with the consent of the Issuer (such consent
not to be unreasonably withheld). The Issuer may not transfer or assign all or
any part of its rights or obligations under the Transaction.

(j) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(k) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party and Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement and to determine the amount
payable pursuant to Section 6(e) of the Agreement; provided that with respect to
any Additional Termination Event, Dealer may choose to treat part of the
Transaction as the sole Affected Transaction, and, upon the termination of the
Affected Transaction, a Transaction with terms identical to those set forth
herein except with a Number of Warrants equal to the unaffected number of
Warrants shall be treated for all purposes as the Transaction, which shall
remain in full force and effect:

(i) Dealer reasonably determines that it is advisable to terminate a portion of
the Transaction so that Dealer’s related hedging activities will comply with
applicable securities laws, rules or regulations or related policies and
procedures of Dealer (whether or not such requirements, policies or procedures
are imposed by law or have been voluntarily adopted by Dealer, but so long as
such requirements, policies and procedures are similarly applicable to
transactions similar to the Transaction and consistently applied), or Dealer,
despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal to hedge its obligations pursuant
to this Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements;

(ii) at any time at which any Excess Ownership Position occurs, Dealer, in its
discretion, is unable to effect a transfer or assignment to a third party of the
Transaction or any other transaction between the parties after using its
commercially reasonable efforts on pricing and terms and within a time period
reasonably acceptable to Dealer such that an Excess Ownership Position no longer
exists; provided that Dealer shall treat only that portion of the Transaction as
the Affected Transaction as necessary so that such Excess Ownership Position
would no longer exist following the resulting partial termination of the
Transaction (after taking into account commercially reasonable adjustments to
Dealer’s commercially reasonable Hedge Positions from such partial termination);

 

24



--------------------------------------------------------------------------------

(iii) any person files a Schedule TO, or any schedule, form or report under the
Exchange Act, disclosing that such person has acquired beneficial ownership,
directly or indirectly, through a purchase, merger or other acquisition
transaction or series of transactions, of shares of Issuer’s capital stock
entitling the person to exercise 50% or more of the total voting power of all
shares of Issuer’s capital stock entitled to vote generally in elections of
directors, other than an acquisition by Issuer or any of its subsidiaries or any
of Issuer’s employee benefit plans;

(iv) Issuer (A) merges or consolidates with or into any other person, other than
a subsidiary of Issuer, another person merges into Issuer, or Issuer conveys,
sells, transfers or leases all or substantially all of its assets to another
person or (B) engages in any recapitalization, reclassification or other
transaction in which all or substantially all of the Shares are exchanged for or
converted into cash, securities or other property, in either case other than any
merger or consolidation that (x) does not result in a reclassification,
conversion, exchange or cancellation of the outstanding Shares or (y) is
effected solely to change Issuer’s jurisdiction of incorporation and results in
a reclassification, conversion or exchange of outstanding Shares solely into
shares of common stock of the surviving entity; provided that, notwithstanding
the foregoing, any merger or consolidation set forth in the immediately
preceding clause (iii) or any event specified in this clause (iv) shall not
constitute an Additional Termination Event if (x) at least 90% of the
consideration paid for the Shares (excluding cash payments for fractional shares
and cash payments made pursuant to any dissenters’ appraisal rights) in
connection with such event consists of shares of common stock traded on any of
the New York Stock Exchange, the NASDAQ Global Market or the NASDAQ Global
Select Market (or any of their respective successors) (or will be so traded or
quoted immediately following the completion of the merger or consolidation or
such other transaction) and (y) following such transaction or transactions, the
Shares will consist of such consideration, excluding cash payments for
fractional shares;

(vi) Issuer is liquidated or dissolved or holders of Shares approve any plan or
proposal for Issuer’s liquidation or dissolution;

(vii) the Shares are not listed for trading on any of the New York Stock
Exchange, the NASDAQ Global Market or the NASDAQ Global Select Market (or any of
their respective successors); or

(viii) on any day during the period from and including the Trade Date, to and
including the final Expiration Date, (I) the Notional Unwind Shares (as defined
below) as of such day exceeds a number of Shares equal to 75% of the Capped
Number, or (II) Issuer makes a public announcement of any transaction or event
that, in the reasonable opinion of Dealer would, upon consummation of such
transaction or upon the occurrence of such event, as applicable, and after
giving effect to any applicable adjustments hereunder, cause the Notional Unwind
Shares immediately following the consummation of such transaction or the
occurrence of such event to exceed a number of Shares equal to 75% of the Capped
Number. The “Notional Unwind Shares” as of any day is a number of Shares equal
to (1) the amount that would be payable pursuant to Section 6 of the Agreement
(determined as of such day as if an Early Termination Date had been designated
in respect of the Transaction and as if Issuer were the sole Affected Party and
the Transaction were the sole Affected Transaction), divided by (2) the VWAP
Price (determined as if such day were a Valuation Date).

(l) Early Unwind. In the event the sale by Issuer of the Option Securities
(defined under the Purchase Agreement) is not consummated pursuant to the
Purchase Agreement for any reason by the close of business in New York on the
Effective Date (or such later date as agreed upon by the parties) (the Effective
Date or such later date being the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”) on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Dealer
and Issuer thereunder shall be cancelled and terminated and (ii) each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of the other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Dealer and Issuer
represent and acknowledge to the other that, upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

 

25



--------------------------------------------------------------------------------

(m) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

(n) Delivery of Cash. For the avoidance of doubt, nothing in this Confirmation
shall be interpreted as requiring Issuer to deliver or receive cash in respect
of the settlement of the Transaction, except in circumstances where the required
cash settlement thereof is permitted for classification of the contract as
equity by ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity, as in effect on the relevant Trade Date (including, without limitation,
where Issuer so elects to deliver cash or fails timely to elect to deliver
Shares or Share Termination Delivery Property in respect of such settlement).

(o) (i) Role of Agent. Each of Dealer and Issuer acknowledges to and agrees with
the other party hereto and to and with the Agent that (i) the Agent is acting as
agent for Dealer under the Transaction pursuant to instructions from such party,
(ii) the Agent is not a principal or party to the Transaction, and may transfer
its rights and obligations with respect to the Transaction, (iii) the Agent
shall have no responsibility, obligation or liability, by way of issuance,
guaranty, endorsement or otherwise in any manner with respect to the performance
of either party under the Transaction, (iv) Dealer and the Agent have not given,
and Issuer is not relying (for purposes of making any investment decision or
otherwise) upon, any statements, opinions or representations (whether written or
oral) of Dealer or the Agent, other than the representations expressly set forth
in this Confirmation or the Agreement, and (v) each party agrees to proceed
solely against the other party, and not the Agent, to collect or recover any
money or securities owed to it in connection with the Transaction. Each party
hereto acknowledges and agrees that the Agent is an intended third party
beneficiary hereunder. Issuer acknowledges that the Agent is an affiliate of
Dealer. Dealer will be acting for its own account in respect of this
Confirmation and the Transaction contemplated hereunder.

(ii) Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Dealer upon written request by Issuer. The Agent will furnish to
Issuer upon written request a statement as to the source and amount of any
remuneration received or to be received by the Agent in connection with a
Transaction.

(iii) Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Issuer, such delivery shall be effected through the Agent. In
addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Issuer shall be transmitted exclusively through
the Agent.

(iv) 2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. The parties agree that the terms of the 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by ISDA on
July 19, 2013 (“Protocol”) apply to the Agreement as if the parties had adhered
to the Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to the Agreement (and each “Protocol
Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Confirmation. For the purposes of this section:

1. Dealer is a Portfolio Data Sending Entity and Issuer is a Portfolio Data
Receiving Entity.

2. Dealer and Issuer may use a Third Party Service Provider, and each of Dealer
and Issuer consents to such use including the communication of the relevant data
in relation to Dealer and Issuer to such Third Party Service Provider for the
purposes of the reconciliation services provided by such entity.

 

26



--------------------------------------------------------------------------------

  3.

The Local Business Days for such purposes in relation to Dealer and Issuer is
New York, New York, USA.

 

  4.

The following are the applicable email addresses.

 

  Portfolio Data:    Dealer:      Issuer:   Notice of discrepancy:    Dealer:  
   Issuer:   Dispute Notice:    Dealer:      Issuer:

(v) NFC Representation Protocol. The parties agree that the provisions set out
in the Attachment to the ISDA 2013 EMIR NFC Representation Protocol published by
ISDA on March 8, 2013 (the “NFC Representation Protocol”) shall apply to the
Agreement as if each party were an Adhering Party under the terms of the NFC
Representation Protocol. In respect of the Attachment to the NFC Representation
Protocol, (i) the definition of “Adherence Letter” shall be deemed to be deleted
and references to “Adherence Letter” shall be deemed to be to this section (and
references to “the relevant Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Covered Master
Agreement” shall be deemed to be references to the Agreement (and each “Covered
Master Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Confirmation. Issuer confirms that it enters into this Confirmation as a party
making the NFC Representation (as such term is defined in the NFC Representation
Protocol). Issuer shall promptly notify Dealer of any change to its status as a
party making the NFC Representation.

(p) [Reserved.]

(q) [Reserved.]

(r) Agreements and Acknowledgements Regarding Hedging. Issuer understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the VWAP Prices; (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the VWAP Prices, each in a
manner that may be adverse to Issuer; and (E) the Transaction is a derivatives
transaction in which it has granted Dealer an option, and Dealer may purchase
shares for its own account at an average price that may be greater than, or less
than, the price paid by Issuer under the terms of the Transaction.

(s) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010 (the
“WSTAA”), the parties hereby agree that neither the enactment of the WSTAA (or
any statute containing any legal certainty provision similar to Section 739 of
the WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement

 

27



--------------------------------------------------------------------------------

under the WSTAA (or any statute containing any legal certainty provision similar
to Section 739 of the WSTAA) or an amendment made by the WSTAA (or any such
statute), shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging or Illegality).

(t) Governing Law; Exclusive Jurisdiction; Waiver of Jury. THE AGREEMENT, THIS
CONFIRMATION AND ALL MATTERS ARISING IN CONNECTION WITH THE AGREEMENT AND THIS
CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW
DOCTRINE, OTHER THAN TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Confirmation
or the Agreement, or for recognition and enforcement of any judgment in respect
thereof, (each, “Proceedings”) to the exclusive jurisdiction of the Supreme
Court of the State of New York, sitting in New York County, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof. Nothing in this Confirmation or the Agreement precludes
either party from bringing Proceedings in any other jurisdiction if (A) the
courts of the State of New York or the United States of America for the Southern
District of New York lack jurisdiction over the parties or the subject matter of
the Proceedings or decline to accept the Proceedings on the grounds of lacking
such jurisdiction; (B) the Proceedings are commenced by a party for the purpose
of enforcing against the other party’s property, assets or estate any decision
or judgment rendered by any court in which Proceedings may be brought as
provided hereunder; (C) the Proceedings are commenced to appeal any such court’s
decision or judgment to any higher court with competent appellate jurisdiction
over that court’s decisions or judgments if that higher court is located outside
the State of New York or Borough of Manhattan, such as a federal court of
appeals or the U.S. Supreme Court; or (D) any suit, action or proceeding has
been commenced in another jurisdiction by or against the other party or against
its property, assets or estate and, in order to exercise or protect its rights,
interests or remedies under this Confirmation or the Agreement, the party
(1) joins, files a claim, or takes any other action, in any such suit, action or
proceeding, or (2) otherwise commences any Proceeding in that other jurisdiction
as the result of that other suit, action or proceeding having commenced in that
other jurisdiction.

EACH OF ISSUER AND DEALER HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS CONFIRMATION OR
THE AGREEMENT.

(u) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Issuer and Dealer.

(v) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(w) Bail-In Protocol. Notwithstanding anything contained in the Agreement, the
parties agree that the provisions of the ISDA 2016 Bail-In Article 55 BRRD
Protocol published by the International Swaps and Derivatives Association, Inc.
on 14 July 2016 (the “Bail-In Protocol”) shall be deemed to be incorporated into
and apply to the Agreement with effect from the date of this Confirmation as if
references in those provisions to “Protocol Covered Agreement” as defined in the
Bail-in Protocol were references to the Agreement, and on the basis that
references to the “Implementation Date” in the Bail-in Protocol shall be deemed
to be references to the date of this Confirmation

 

28



--------------------------------------------------------------------------------

(x) Contractual Recognition of UK Stay Resolution. Notwithstanding anything
contained in the Agreement, the parties agree that the provisions of paragraphs
1 to 4 (inclusive) of the UK (PRA Rule) Jurisdictional Module (the “UK Module”)
published by the International Swaps and Derivatives Association, Inc. on 3 May
2016, as amended from time to time, shall be deemed to be incorporated into the
Agreement as if references in those provisions to “Covered Agreement” were
references to the Agreement, and on the basis that: (i) Dealer shall be treated
as a “Regulated Entity” and as a “Regulated Entity Issuer” with respect to
Issuer, (ii) Issuer shall be treated as a “Module Adhering Party”, and
(iii) references to the “Implementation Date” in the UK Module shall be deemed
to be references to the date of this Confirmation.

 

29



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Dealer.

 

Yours faithfully, Barclays Bank PLC By:   /s/ Steven R. Halperin   Name: Steven
R. Halperin   Title: Managing Director

 

Agreed and Accepted By: NUVASIVE, INC. By:   /s/ Matthew K. Harbaugh   Name:
Matthew K. Harbaugh   Title: Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

  

Number of Warrants

  

Expiration Date

1    1,979    09/01/23 2    1,979    09/05/23 3    1,979    09/06/23 4    1,979
   09/07/23 5    1,979    09/08/23 6    1,979    09/11/23 7    1,979    09/12/23
8    1,979    09/13/23 9    1,979    09/14/23 10    1,979    09/15/23 11   
1,979    09/18/23 12    1,979    09/19/23 13    1,979    09/20/23 14    1,979   
09/21/23 15    1,979    09/22/23 16    1,979    09/25/23 17    1,979    09/26/23
18    1,979    09/27/23 19    1,979    09/28/23 20    1,979    09/29/23 21   
1,979    10/02/23 22    1,979    10/03/23 23    1,980    10/04/23 24    1,980   
10/05/23 25    1,980    10/06/23 26    1,980    10/09/23 27    1,980    10/10/23
28    1,980    10/11/23 29    1,980    10/12/23 30    1,980    10/13/23 31   
1,980    10/16/23 32    1,980    10/17/23 33    1,980    10/18/23 34    1,980   
10/19/23 35    1,980    10/20/23 36    1,980    10/23/23 37    1,980    10/24/23
38    1,980    10/25/23 39    1,980    10/26/23 40    1,980    10/27/23 41   
1,980    10/30/23 42    1,980    10/31/23 43    1,980    11/01/23 44    1,980   
11/02/23 45    1,980    11/03/23 46    1,980    11/06/23 47    1,980    11/07/23
48    1,980    11/08/23 49    1,980    11/09/23



--------------------------------------------------------------------------------

50    1,980    11/10/23 51    1,980    11/13/23 52    1,980    11/14/23 53   
1,980    11/15/23 54    1,980    11/16/23 55    1,980    11/17/23 56    1,980   
11/20/23 57    1,980    11/21/23 58    1,980    11/22/23 59    1,980    11/24/23
60    1,980    11/27/23 Total    118,778   

 

2